Order entered July 21, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00186-CR

                  DANNY ARAGONMARQUEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-12099-U

                                    ORDER

      Before the Court is court reporter Sasha Brooks’s July 19, 2022 third request

for additional time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed by July 26, 2022.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE